DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US Patent Application Publication 2019/0275952A1).
	Bennet discloses an assembly for a motor vehicle, comprising a first connector (30a, figure 8) the connector  configured to connect to a first attachment component (20) on a pillar (9) of a body of the motor vehicle, wherein the pillar partially circumscribes a door opening of the motor vehicle; a second connector (31a) configured to connect to a second attachment component (20) on the body pillar spaced-apart from the first attachment component in a vertical direction; and an accessory (8’ in figure ) connected to the first and second connectors, wherein the accessory includes a light (see paragraph 0055 where the accessory is described as a light).
	The accessory is on an outside of the motor vehicle (as shown in figure 7).
	The first attachment component and the second attachment component are configured to connect to a removable door of the motor vehicle (the door hinges to which the attachment components are attached are disclosed as being as being various Jeep models in paragraph 0021 which have removable doors). 
	

Allowable Subject Matter
Claims 17-19, 23 and 24 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayhood discloses a bed with a cover attached to a vehicle exterior.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
November 23, 2022